Citation Nr: 0431718	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from May 
1967 to May 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for PTSD.  
The veteran testified before the RO in May 2000 and before 
the Board in January 2001.  In February 2001, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Additional development is needed prior to further review of 
this claim.  The Board remanded the claim in 2001, but 
further actions are needed to comply with that remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran contends that he incurred PTSD as a result of his 
active service, including alleged funeral detail duty while 
stationed at Fort Knox, Kentucky.  He states that he was a 
member of the honor guard, not a pallbearer, but that the 
emotions of grieving family members affected him 
psychologically.  The veteran has indicated that he did not 
personally engage in combat while he was on active duty in 
Vietnam during the Vietnam War.  However, he has primarily 
contended that his stressors are related to his funeral 
detail while stationed at Fort Knox.

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2004); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  A sufficient stressor 
involves a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125 (2004); Cohen, supra.

The RO has obtained the veteran's service personnel records 
as well as some records involving disciplinary actions 
against the veteran during service.  Service personnel 
records corroborate that he served in Vietnam from September 
1967 to September 1968.  His military principal duties in 
Vietnam and thereafter were tractor operator, power roller 
operator, heavy truck driver, and tank driver.  He was 
assigned to Company B, 62nd Engineering Battalion while in 
Vietnam; thereafter, he was assigned to Company A, 4th 
Battalion, 37th Armor in Fort Knox, Kentucky.  Personnel 
records also note a reduction to the grade of Private First 
Class in December 1969, with the 194th Armored Brigade 
Chapel.  Thus, the personnel records corroborate the 
veteran's general unit assignments, and there is also 
reference to his assignment to a chapel in service.  

The Board notes that there is some discrepancy between some 
of the veteran's accounts regarding the alleged "funeral 
details" while at Fort Knox.  The veteran has sometimes 
indicated that he was assigned to that detail for three 30-
day details, while more recently, he has stated that he 
served on "funeral detail" for 180 days.

Given the crucial role that this service plays in the 
veteran's statements regarding a PTSD stressor, the Board is 
of the opinion that the RO should undertake further efforts 
to secure more specific information about the nature of the 
veteran's service at Fort Knox.  On remand, the RO should 
contact the appropriate service department, the U.S. Armed 
Services Center for Unit Records Research, and, if necessary, 
units where the veteran was assigned from late 1968 until 
separation and should request any additional personnel 
documents or verification that would describe the veteran's 
duties during his assignment at Fort Knox from September 1968 
to May 1970.

Second, the RO should also obtain copies of VA treatment 
records that the veteran has described and which are not yet 
associated with the file.

At a hearing before the RO in May 2000, the veteran testified 
that he first received VA treatment for a psychiatric 
condition around 1997, after a mid-1990s car accident.  At 
the January 2001 hearing before the Board, the veteran 
testified that he was receiving ongoing VA medical treatment 
for PTSD, including sleep and nerve pills, at the VA 
outpatient clinic, in Huntsville, Alabama.  There are some 
progress notes from October 1998 to October 1999, including 
one that notes a past medical history of PTSD, depressive 
disorder, and anxiety; another progress note reports the 
veteran's guilt over not having served in combat.  However, 
these are the only records in the file.  Therefore, the RO 
should obtain all relevant VA medical records regarding the 
veteran's psychiatric treatment at various VA facilities in 
Alabama from 1997 to the present.

The veteran has also submitted a February 1997 decision from 
the Social Security Administration (SSA) that awarded SSA 
disability benefits since December 1994, based in part on 
mental impairment.  The SSA decision summarizes a March 1996 
psychological evaluation, which is not yet of record.  That 
evidence is particularly significant insofar as it describes 
a possible alternative etiology for the veteran's psychiatric 
condition.  Therefore, on remand, the RO should obtain the 
SSA decision and its accompanying evidence.

After completion of this development, the RO should then 
schedule the veteran for a VA examination to assess the 
existence, nature, severity, and etiology of any potential 
PTSD.

The Board notes that the veteran also testified that he was 
diagnosed with PTSD at a state facility in 1982.  The veteran 
has also submitted a one-page copy of a hospital summary from 
the Huntsville Hospital, indicating that he was hospitalized 
for trauma in December 1976, for psychiatric reasons from 
April to June 1976, and again for psychiatric reasons from 
December 1976 to January 1977.  However, when VA attempted to 
obtain those records, it was informed that the only available 
records were from the 1990s.  Therefore, the record shows 
that additional attempts to obtain earlier records from that 
facility are not warranted.  

The Board also notes that the veteran testified at the 2001 
Board hearing that his efforts to obtain corroborating 
statements from fellow soldiers in service had been 
unavailing.  Therefore, additional development in this regard 
is not warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward a summary of 
the veteran's claimed in-service 
stressor (having served on "funeral 
detail" while stationed with Company A, 
4th Battalion, 37th Armor and the 194th 
Armored Brigade Chapel in Fort Knox, 
Kentucky from September 1968 to May 
1970) and service personnel records to 
the U.S. Armed Service Center for Unit 
Records Research (USASCURR), 7798 Cissna 
Road, Springfield, Virginia, 22150-3197, 
and request USASCURR to attempt to 
verify the veteran's claimed stressor, 
including any unit histories.  The RO 
should also contact the appropriate 
service department or specific unit 
where the veteran was assigned in order 
to attempt to obtain verification of the 
specific nature of the veteran's duties 
while stationed at the above.  

2.  The RO should then obtain copies of 
all VA medical records from facilities 
in Birmingham and Huntsville, Alabama, 
relating to evaluation or treatment for 
a psychiatric disorder from 1997 to the 
present.  

3.  The RO should obtain the supporting 
medical records from the Social Security 
Administration's February 1997 decision.

4.  After the development outlined in 
the first four paragraphs of this REMAND 
has been completed, the RO should 
formally determine whether the record 
establishes the existence of a stressor 
or stressors.  If, and only if, the RO 
determines that there are one or more 
verified stressors, the RO should 
schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD.  The RO 
must provide the examiner with the 
summary of any verified stressors, and 
the examiner must be instructed that 
only these verified stressor(s) may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms. The claims 
file should be provided to the examiner 
in connection with the examination.  If 
the veteran has PTSD, the examiner 
should report whether it is at least as 
likely as not that the veteran's PTSD is 
related to his service.  The examiner 
should comment on the presence or 
absence of other traumatic events and 
their relevance to the current symptoms.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  If the decision 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




